Case 2:20-cv-07323-ODW-AFM Document 20 Filed 09/08/20 Page 1 of 3 Page ID #:156



 1 Matthew R. Orr, Bar No. 211097
   Nilab Rahyar Tolton, Bar No. 272810
 2 CALL & JENSEN
 3 A Professional Corporation
   610 Newport Center Drive, Suite 700
 4 Newport Beach, CA 92660
   Tel: (949) 717-3000
 5 Fax: (949) 717-3100
 6 morr@calljensen.com
   ntolton@calljensen.com
 7
   Daniel J. Gerber, Florida Bar No. 0764957
 8 RUMBERGER KIRK & CALDWELL
   A Professional Association
 9 300 South Orange Avenue, Suite 1400 (32801)
10 Post Office Box 1873
   Orlando, Florida 32802-1873
11 Tel: (407) 872-7300
   Fax: (407) 841-2133
12 dgerber@rumberger.com (primary)
13 docketingorlando@rumberger.com and
   dgerbersecy@rumberger.com (secondary)
14
   Attorneys for Defendants Vitamin Shoppe Industries LLC,
15 erroneously sued as The Vitamin Shoppe, Inc.,
   Nutraceutical Corporation, and Seychelles Organics, Inc.
16
17                        UNITED STATES DISTRICT COURT
18                                  CENTRAL DISTRICT OF CALIFORNIA
19
20 JEANNE FJELSTAD,                                        Case No. 2:20-cv-07323 ODW (AFMx)

21                      Plaintiff,                         MOTION FOR LEAVE TO FILE
                                                           AMENDED NOTICE OF REMOVAL
22                      vs.
23 THE VITAMIN SHOPPE,
24 NORTHRIDGE, a California entity;                        Date:       October 19, 2020
   NUTRACEUTICAL CORPORATION;                              Time:       1:30 p.m.
25 SEYCHELLES ORGANICS, INC.;                              Crtrm:      5D
   VITAMIN SHOPPE, INC.; and DOES 1
26 through 100, inclusive,
27                                                         Complaint Filed: None Set
               Defendant.                                  Trial Date: None Set
28

     VIT01-01:2841563_1:9-8-20                             -1-
                                 MOTION FOR LEAVE TO FILE AMENDED NOTICE OF REMOVAL
Case 2:20-cv-07323-ODW-AFM Document 20 Filed 09/08/20 Page 2 of 3 Page ID #:157



 1 I.         INTRODUCTION
 2            Defendants Vitamin Shoppe Industries LLC, erroneously sued as The Vitamin
 3 Shoppe, Inc., Nutraceutical Corporation, and Seychelles Organics, Inc. (collectively,
 4 “Defendants”) respectfully request that this Court grant leave to file an Amended Notice
 5 of Removal to address Plaintiff’s contention during a recent meet-and-confer discussion
 6 regarding Defendants’ Notice of Removal. Specifically, Plaintiff raised an allegation
 7 that the Notice of Removal misstates facts regarding Plaintiff’s sharing of certain
 8 medical bills bearing on the issue of the amount in controversy with certain defendants
 9 prior to service of the Complaint. See Declaration of Matthew R. Orr (“Orr Decl.”), ¶ 3.
10 The proposed amendment is being offered to foreclose further pursuit by Plaintiff of
11 any such allegation by providing clarity that medical invoices were provided prior to
12 service of the Complaint but that such invoices are not “other papers” for purposes of
13 the amount in controversy and the timing of removal. A version of the Amended Notice
14 of Removal redlined against the original Notice of Removal is attached hereto as
15 Exhibit A to the Orr Decl.
16
17 II.        ARGUMENT
18            Leave to amend Defendants’ Notice of Removal should be granted because the
19 amendment in question is merely technical and clarifies that while certain documents
20 and information as to the amount in controversy were produced to [at least some of] the
21 Defendants prior to service of the Complaint, the requisite information for Defendants
22 to properly effectuate removal was produced for the first time in response to
23 Defendants’ discovery requests. The amended notice simply involves the addition of an
24 uncontested, non-jurisdictional clarifying fact in an effort to foreclose any claim that
25 Defendants’ removal papers are misleading or contain a material omission. See
26 Alexander v. FedEx Ground Package Sys., Inc., No. C 05-0038 MHP, 2005 WL
27 701601, at *2-3 (N.D. Cal. Mar. 25, 2005) (construing defendant's opposition to the
28 motion to remand as an amendment to the notice of removal and granting the

     VIT01-01:2841563_1:9-8-20                             -2-
                                 MOTION FOR LEAVE TO FILE AMENDED NOTICE OF REMOVAL
Case 2:20-cv-07323-ODW-AFM Document 20 Filed 09/08/20 Page 3 of 3 Page ID #:158



 1 amendment because defendant did not offer new grounds for removal); McCall v.
 2 Greyhound Lines, Inc., No. 98 CIV. 7586 CSH, 1998 WL 865626, at *3 (S.D.N.Y. Dec.
 3 11, 1998) (observing that “[a]mendment of a notice of removal should be subject to the
 4 same liberal rules employed in testing the sufficiency of other pleadings,” and holding
 5 that “the defects in the defendant's removal papers are merely technical ones and thus
 6 may be amended by defendant”).
 7
 8 III.       CONCLUSION
 9            For the foregoing reasons, Defendants respectfully request this Court grant the
10 Motion for Leave to File Amended Notice of Removal.
11
12
     Dated: September 8, 2020                       CALL & JENSEN
13                                                  A Professional Corporation
                                                    Matthew R. Orr
14                                                  Nilab Rahyar Tolton
15
16                                                  By: /s/ Nilab Rahyar Tolton
                                                        Nilab Rahyar Tolton
17
                                                    Attorneys for Defendants
18
19
20
21
22
23
24
25
26
27
28

     VIT01-01:2841563_1:9-8-20                             -3-
                                 MOTION FOR LEAVE TO FILE AMENDED NOTICE OF REMOVAL
